UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Par value Rate date Value Bonds 0.29% (Cost $3,721,566) Regional Banks 0.29% CBG Florida REIT Corp., (7.114% to 5-15-12 then variable) (S) 7.114 % 05/29/49 3,900,000 39,000 Webster Capital Trust IV (7.650% to 6-15-17 then variable) 7.650 06/15/37 3,275,000 1,899,500 Shares Value Common stocks 90.19% (Cost $414,868,153) Asset Management & Custody Banks 8.43% Bank of New York Mellon Corp. 849,327 23,220,600 Northern Trust Corp. 176,543 10,559,037 State Street Corp. 436,365 21,949,160 Diversified Banks 8.90% Comerica, Inc. 171,939 4,099,026 U.S. Bancorp. 1,464,308 29,886,526 Wells Fargo & Co. 1,016,888 24,873,080 Diversified Financial Services 11.48% Bank of America Corp. 2,734,487 40,443,063 JPMorgan Chase & Co. 917,829 35,474,091 Regional Banks 54.96% Bank of Marin Bancorp 30,603 975,470 BB&T Corp. 827,597 18,934,847 Bryn Mawr Bank Corp. 383,918 7,036,777 Centerstate Banks, Inc. 498,338 3,483,215 City Holding Co. 85,359 2,749,494 CoBiz Financial, Inc. 802,259 3,618,075 Commerce Bancshares, Inc. 539,055 19,760,839 Cullen/Frost Bankers, Inc. 584,287 28,062,104 CVB Financial Corp. 398,902 3,007,540 F.N.B. Corp. 1,954,156 15,164,057 Fifth Third Bancorp 454,007 4,312,839 First Horizon National Corp. (I) 129,307 1,657,408 Hancock Holding Co. 465,762 18,811,158 Huntington Bancshares, Inc. 642,108 2,626,119 IBERIABANK Corp. 255,428 11,963,123 Independent Bank Corp. 661,894 14,117,666 Investors Bancorp, Inc. (I) 93,419 923,677 KeyCorp 1,692,052 9,779,916 M&T Bank Corp. 437,687 25,524,506 MB Financial, Inc. 331,024 4,551,250 Pacific Continental Corp. 480,556 5,107,800 Pinnacle Financial Partners, Inc. (I) 364,854 5,691,348 PNC Financial Services Group, Inc. 615,399 22,559,611 Prosperity Bancshares, Inc. 39,294 1,315,938 Regions Financial Corp. 1,981,507 8,758,150 S.Y. Bancorp, Inc. 59,101 1,452,113 SCBT Financial Corp. 154,142 3,959,291 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Regional Banks (continued) Signature Bank (I) 727,821 21,455,426 Smithtown Bancorp., Inc. 166,455 1,923,942 South Financial Group Inc. 2,982,581 4,801,915 Southcoast Financial Corp. (I) 138,244 717,362 SunTrust Banks, Inc. 473,655 9,235,805 SVB Financial Group (I) 656,093 23,126,397 Synovus Financial Corp. 675,703 2,371,630 TCF Financial Corp. 1,004,356 14,201,240 Texas Capital Bancshares, Inc. (I) 256,636 4,262,325 TriCo Bancshares 377,740 6,281,417 Washington Trust Bancorp, Inc. 401,914 7,298,322 Westamerica Bancorp 258,138 13,489,038 Zions Bancorp 620,429 8,425,086 Thrifts & Mortgage Finance 6.42% Beneficial Mutual Bancorp, Inc. (I) 14,904 133,093 Berkshire Hills Bancorp, Inc. 386,034 8,824,737 Dime Community Bancshares, Inc. 265,847 3,200,798 ESSA Bancorp, Inc. 147,970 1,993,156 Flushing Financial Corp. 260,490 2,763,799 Northwest Bancorp, Inc. 192,356 3,941,374 Parkvale Financial Corp. 33,000 287,100 People's United Financial, Inc. 1,121,135 18,218,444 WSFS Financial Corp. 115,725 3,109,531 Shares Value Preferred Stocks 3.90% (Cost $16,233,332) Diversified Banks 0.16% Wells Fargo & Co., 8.000% 43,645 1,045,298 Diversified Financial Services 3.17% Bank of America Corp., 8.200% 375,027 8,133,746 Bank of America Corp., 8.625% 381,664 8,666,862 East West Bancorp Inc., 8.000%, Series A 2,274 1,574,373 Keycorp , 7.750%, Series A 25,200 2,020,000 Regions Financial Corp. , 10.000%, Series B 732 563,298 Regional Banks 0.57% Fifth Third Capital Trust V, 7.250% 64,081 1,266,881 Fifth Third Capital Trust VI, 7.250% 64,075 1,264,841 Fifth Third Capital Trust VII, 8.875% 12,004 276,932 Keycorp Capital VIII , 7.000% 32,194 640,661 Keycorp Capital X , 8.000% 17,032 355,798 Convertible Preferred Stocks 1.64% (Cost $12,127,105) Regional Banks 1.64% Huntington Bancshares, Inc. , 8.500% 10,283 7,657,491 South Financial Group, Inc., Series ND-V, 10.000% 1,269 376,332 South Financial Group, Inc., Series NDNV, 10.000% 4,800 1,251,138 Webster Financial Corp. , 8.500% 1,750 1,560,000 Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Maturity Rate date Par value Value Short-term investments 3.15% (Cost $20,799,896) U.S. Government Agency 3.15% Federal Home Loan Bank, Discount Note 0.090% 08/03/09 20,800,000 20,799,896 Total investments (Cost $467,750,052) 99.17% Other assets and liabilities, net 0.83% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $467,899,762. Net unrealized appreciation aggregated $187,963,136 of which $239,578,943 related to appreciated investment securities and $51,615,807 related to depreciated investment securities. Page 3 Notes to the Schedule of Investments (Unaudited) Security valuation Security Valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which no such quotations are readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 4  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Trusts Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Financials $628,362,659 $ 6,324,011 $376,332 $635,063,002 Short-term Investments - 20,799,896 - 20,799,896 Total Investments in Securities The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Financials Balance as of 10/31/08 - Accrued discounts/premiums - Realized gain (loss) - Change in Unrealized appreciation (depreciation) ($1,142,668) Net purchases (sales) - Transfers in and/or out of Level 3 1,519,000 Balance as of 7/31/09 Risks and Uncertainties Sector risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. The concentration is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 5 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Common stocks 97.33% (Cost $305,875,398) Aerospace & Defense 1.84% Aerovironment, Inc. (I) 226,435 6,439,813 Air Freight & Logistics 1.19% Hub Group, Inc. (Class A) (I) 193,874 4,166,352 Airlines 2.73% Allegiant Travel Co. (I) (L) 62,210 2,694,315 Copa Holdings SA (Class A) 169,908 6,888,070 Apparel Retail 0.72% DSW Inc. (Class A) (I) (L) 186,452 2,515,237 Application Software 5.54% Concur Technologies, Inc. (I) (L) 271,852 9,376,175 Monotype Imaging Holdings, Inc. (I) 576,966 4,200,312 Ultimate Software Group, Inc. (I) 227,957 5,835,699 Asset Management & Custody Banks 0.77% Eaton Vance Corp. 94,189 2,695,689 Automotive Retail 1.88% Carmax, Inc. (I) (L) 304,187 4,906,536 O'Reilly Automotive, Inc. (I) 41,341 1,680,925 Biotechnology 6.95% Alexion Pharmaceuticals, Inc. (I) 97,909 4,312,891 BioMarin Pharmaceutical, Inc. (I) (L) 263,476 4,323,641 Isis Pharmaceuticals, Inc. (I) (L) 125,412 2,292,531 Onyx Pharmaceuticals, Inc. (I) 89,423 3,212,074 OSI Pharmaceuticals, Inc. (I) 105,910 3,578,699 Regeneron Pharmaceuticals, Inc. (I) 87,510 1,876,214 United Therapeutics Corp. (I) 51,300 4,751,406 Casinos & Gaming 5.43% Bally Technologies, Inc. (I) 229,084 8,295,132 Penn National Gaming, Inc. (I) 200,484 6,357,348 Pinnacle Entertainment, Inc. (I) 195,200 1,957,856 WMS Industries, Inc. (I) 67,433 2,438,377 Communications Equipment 2.04% Anaren Incanaren Inc (I) 87,824 1,579,076 Comtech Telecommunications Corp. (I) 174,717 5,568,231 Computer Hardware 0.08% 3PAR, Inc. (I) 29,615 284,008 Construction & Farm Machinery & Heavy Trucks 0.83% Force Protection, Inc. (I) 150,271 776,901 Force Protection, Inc. (I) 412,194 2,131,043 Data Processing & Outsourced Services 1.63% Euronet Worldwide, Inc. (I) 271,099 5,703,923 Diversified Chemicals 1.66% LSB Industries, Inc. (I) 328,143 5,827,820 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Diversified Metals & Mining 2.03% Thompson Creek Metals Company, Inc. 273,576 3,992,216 Walter Energy, Inc. 63,075 3,113,382 Education Services 0.95% American Public Education, Inc. (I) 94,371 3,337,902 Electrical Components & Equipment 0.52% Fushi Copperweld, Inc. (I) 205,064 1,810,715 Health Care Equipment 8.94% Conceptus, Inc. (I) 194,104 3,259,006 Electro-Optical Sciences, Inc. (I) (L) 367,456 2,638,334 Micrus Endovascular Corp. (I) 386,798 3,485,050 NuVasive, Inc. (I) (L) 146,383 6,058,792 Quidel Corp. (I) 111,882 1,670,398 ResMed, Inc. (I) 81,167 3,327,847 SenoRx, Inc. (I) 418,206 1,626,821 Somanetics Corp. (I) 134,087 1,881,241 SonoSite, Inc. (I) 109,170 2,573,137 Thoratec Corp. (I) 190,880 4,798,723 Health Care Facilities 1.30% Psychiatric Solutions, Inc. (I) 168,972 4,565,623 Health Care Supplies 1.53% Align Technology, Inc. (I) 218,991 2,389,192 RTI Biologics, Inc. (I) 671,299 2,973,855 Health Care Technology 1.05% athenahealth, Inc. (I) 99,470 3,674,422 Home Entertainment Software 0.40% Changyou.com, Ltd., ADR (I) (L) 38,045 1,398,154 Household Appliances 1.53% iRobot Corp. (I) 479,129 5,371,036 Industrial Machinery 0.62% Flow International Corp. (I) 1,092,292 2,184,584 Integrated Oil & Gas 0.92% InterOil Corp. (I) (L) 113,454 3,210,748 Internet Retail 0.55% Blue Nile Inc. (I) (L) 42,000 1,941,660 Internet Software & Services 7.92% Constant Contact, Inc. (I) (L) 423,386 9,572,757 NetEase.com, Inc., ADR (I) (L) 66,320 2,922,059 Omniture, Inc. (I) 396,656 5,426,254 The Knot, Inc. (I) (L) 111,678 976,066 VistaPrint Ltd. (I) (L) 139,955 5,773,144 Vocus, Inc. (I) 183,418 3,085,091 Investment Banking & Brokerage 3.07% Evercore Partners, Inc. (Class A) 224,913 4,424,039 Greenhill & Co., Inc. (L) 84,009 6,327,558 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value IT Consulting & Other Services 1.01% Telvent GIT SA 147,730 3,530,747 Life Sciences Tools & Services 1.74% AMAG Pharmaceuticals, Inc. (I) 134,585 6,111,505 Movies & Entertainment 2.75% Imax Corp. (I) 1,069,520 9,625,680 Oil & Gas Equipment & Services 0.66% Dril-Quip, Inc. (I) 54,615 2,309,668 Oil & Gas Exploration & Production 3.22% Comstock Resources, Inc. (I) 72,247 2,781,510 Goodrich Petroleum Corp. (I) 91,415 2,344,795 Rex Energy Corp. (I) 414,285 2,452,567 SandRidge Energy, Inc. (I) (L) 398,128 3,722,497 Packaged Foods & Meats 0.75% Smart Balance, Inc. (I) 430,781 2,640,688 Pharmaceuticals 1.55% BioForm Medical, Inc. (I) (L) 712,764 1,789,038 Inspire Pharmaceuticals, Inc. (I) 752,705 3,658,146 Property & Casualty Insurance 1.01% Assured Guaranty, Ltd. (L) 252,601 3,528,836 Railroads 1.60% Genesee & Wyoming, Inc. (Class A) (I) 205,858 5,617,865 Regional Banks 3.08% Glacier Bancorp, Inc. (L) 124,691 1,941,439 IBERIABANK Corp. 116,331 5,448,944 Signature Bank (I) 114,872 3,386,427 Research & Consulting Services 1.58% FTI Consulting, Inc. (I) 101,926 5,547,832 Restaurants 1.61% Red Robin Gourmet Burgers, Inc. (I) (L) 141,156 2,642,440 Texas Roadhouse, Inc., (Class A) (I) 270,189 3,007,204 Security & Alarm Services 1.16% Corrections Corp. of America (I) 236,471 4,081,489 Semiconductor Equipment 0.92% Advanced Energy Industries Incadvanced Energy Industries (I) 117,355 1,411,781 Varian Semiconductor Equipment Associates, Inc. (I) (L) 56,379 1,806,383 Semiconductors 6.10% Fairchild Semiconductor International, Inc. (I) 550,821 4,863,749 Netlogic Microsystems, Inc. (I) (L) 202,595 8,051,125 Silicon Laboratories, Inc. (I) 197,838 8,473,402 Specialty Chemicals 0.54% Rockwood Holdings, Inc. (I) 105,944 1,898,516 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Steel 2.08% Commercial Metals Co. 211,332 3,495,431 Labrador Iron Ore Royalty 107,515 3,792,592 Systems Software 1.35% NetSuite, Inc. (I) (L) 388,104 4,719,345 Warrants 0.01% (Cost $0) Health Care Equipment 0.01% Electro-optical Sciences, Inc., (Expiration date 10/31/2011; strike price $6.70) (I) 26,639 51,359 Internet Software & Services 0.00% 0 Access Integrated Technologies, Inc., (Expiration date 7/19/2010; strike price $11.00) (I) 75,000  Short-term investments 23.35% (Cost $81,819,351) Rate Shares Value Cash Equivalents 20.01% John Hancock Collateral Investment Trust (T) (W) 0.4185% (Y) 7,007,376 70,150,841 Maturity Par value Rate date Value U.S. Government Agency 3.34% Federal Home Loan Bank, Discount Note 0.090% 08/03/09 11,700,000 11,699,942 Total investments (Cost $387,694,749) 120.69% Other assets and liabilities, net (20.69%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC (the Adviser). (Y) The rate shown is the annualized seven-day yield as of July 31, 2009.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $44,174,533. Net unrealized appreciation aggregated $6,926,537, of which $10,023,403 related to appreciated investment securities and $3,096,866 related to depreciated investment securities. Page 4 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by Manulife Global Investment Management (U.S.), LLC, a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market investments. Other portfolio securities and assets for which no such quotations are readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 5  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Consumer Discretionary $ 54,077,333 - - $ 54,077,333 Consumer Staples 2,640,688 - - 2,640,688 Energy 19,935,167 - - 19,935,167 Financials 27,752,932 - - 27,752,932 Health Care 80,828,586 - - 80,828,586 Industrials 42,338,979 - - 42,338,979 Information Technology 94,557,481 $ 51,359 - 94,608,840 Materials 19,006,575 - - 19,006,575 Short-term Investments 70,150,841 11,699,942 - 81,850,783 Total Investments in Securities $ $ - $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Corporate Bonds Balance as of October 31, 2008 $2,223,760 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) 1,626,240 Net purchases (sales) (3,850,000) Transfers in and/or out of level 3 - Balance as of July 31, 2009 - Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends associated with securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the 6 borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Risks and Uncertainties Sector risk The Fund may focus its investments in a particular industry, sector of the economy or invest in a limited number of companies. The focus is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, technology companies can be hurt by economic declines, regulatory, market and other factors. Accordingly, this may make the Funds value more volatile and investment values may rise and fall more rapidly than a fund that is less focused. 7 John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Bonds 0.17% (Cost $458,752) Maturity Rate date Par value Value Asset Management & Custody Banks 0.17% Allied Capital Corp., Sr Note 6.625% 07/15/11 1,000,000 541,998 Shares Value Common stocks 92.09% (Cost $290,207,327) Aerospace & Defense 0.26% AerCap Holdings NV (I) 104,678 799,740 Asset Management & Custody Banks 14.06% Ameriprise Financial, Inc. 85,860 2,386,908 Bank of New York Mellon Corp. 364,591 9,967,918 BlackRock, Inc. 47,353 9,022,641 Invesco, Ltd. 99,829 1,971,623 Northern Trust Corp. 29,149 1,743,402 Prospect Capital Corp. 100,000 1,000,000 State Street Corp. 191,350 9,624,905 T. Rowe Price Group Inc. 177,256 8,279,628 Consumer Finance 1.44% Discover Financial Services 379,218 4,505,110 Data Processing & Outsourced Services 0.19% Companhia Brasileira de Meios de Pagamento 63,000 604,422 Diversified Banks 6.16% U.S. Bancorp. 526,912 10,754,274 Wells Fargo & Co. 347,584 8,501,905 Diversified Financial Services 10.35% Bank of America Corp. 1,239,065 18,325,771 JPMorgan Chase & Co. 363,344 14,043,246 Diversified REIT's 0.84% H&R Real Estate Investment Trust 80,000 945,370 Vornado Realty Trust 32,729 1,669,834 Industrial REIT's 0.54% ProLogis Co. 190,983 1,678,741 Insurance Brokers 5.08% AON Corp. 232,007 9,152,676 Willis Group Holdings Ltd. 270,363 6,737,446 Investment Banking & Brokerage 15.94% Charles Schwab Corp. 712,212 12,727,228 E*TRADE Financial Corp. (I) 1,025,000 1,537,500 Goldman Sachs Group, Inc. 66,943 10,931,792 KBW, Inc. (I) 180,822 5,278,194 Lazard, Ltd. (Class A) 364,481 13,482,152 Morgan Stanley 207,652 5,918,082 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Life & Health Insurance 5.30% MetLife, Inc. 232,982 7,909,739 Principal Financial Group, Inc. 156,401 3,706,704 Prudential Financial, Inc. 112,348 4,973,646 Mortgage REIT's 1.00% Chimera Investment Corp. 266,164 952,867 Redwood Trust Incredwood Trust, Inc. 134,445 2,184,731 Multi-Line Insurance 0.66% HCC Insurance Holdings, Inc. 82,517 2,071,177 Office REIT's 0.36% Brandywine Realty Trust 137,633 1,125,838 Property & Casualty Insurance 9.90% ACE, Ltd. 234,666 11,512,714 Assured Guaranty, Ltd. 106,350 1,485,708 Berkshire Hathaway, Inc. (Class A) (I) 148 14,356,000 Progressive Corp. (I) 232,793 3,626,915 Regional Banks 10.77% BB&T Corp. 140,163 3,206,929 Fifth Third Bancorp 193,436 1,837,642 First Horizon National Corp. (I) 61,577 789,417 Huntington Bancshares, Inc. 306,942 1,255,393 IBERIABANK Corp. 28,163 1,319,155 KeyCorp 540,814 3,125,905 PNC Financial Services Group, Inc. 170,526 6,251,483 Regions Financial Corp. 939,825 4,154,026 Signature Bank (I) 339,187 9,999,233 SunTrust Banks, Inc. 36,036 702,702 SVB Financial Group (I) 17,954 632,879 Synovus Financial Corp. 120,456 422,801 Reinsurance 5.46% PartnerRe, Ltd. 155,635 10,675,005 Platinum Underwriters Holdings, Ltd. 157,836 5,326,965 Reinsurance Group of America, Inc. 7,244 300,626 Transatlantic Holdings, Inc. 16,500 780,615 Residential REIT's 0.54% American Campus Communities, Inc. 73,799 1,692,211 Retail REIT's 1.50% Simon Property Group, Inc. 84,439 4,704,941 Specialized Finance 1.19% Fifth Street Finance Corp. 102,500 1,060,875 Interactive Brokers Group, Inc. (Class A) (I) 142,291 2,673,648 Thrifts & Mortgage Finance 0.55% People's United Financial, Inc. 105,133 1,708,411 Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Preferred Stocks 3.31% (Cost $6,287,334) Diversified Financial Services 2.34% Bank of America Corp., 8.625% 166,006 3,771,656 Bank of America Corp., 8.200% 163,143 3,540,203 Regional Banks 0.58% Fifth Third Capital Trust V , 7.250% 30,373 600,474 Fifth Third Capital Trust VI, 7.250% 30,383 599,760 Fifth Third Capital Trust VII, 8.875% 5,197 119,895 Keycorp Capital VIII, 7.000% 14,757 293,664 Keycorp Capital X, 8.000% 7,807 163,088 Keycorp, Series A, 7.750% 12,500 1,010,000 Regions Financial Corp., Series B, 10.000% 249 263,649 Convertible Preferred Stocks 0.58% (Cost $1,232,812) Regional Banks 0.58% Huntington Bancshares, Inc., 8.500% 2,500 1,817,500 Shares Value Short-term investments 2.17% (Cost $6,799,966) Maturity Rate date Par value Value U.S. Government Agency 2.17% Federal Home Loan Bank, Discount Note 0.090% 08/03/09 6,800,000 6,799,966 Total investments (Cost $304,986,191) 98.32% Other assets and liabilities, net 1.68% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (I) Non-income producing security.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $310,356,401. Net unrealized depreciation aggregated $2,717,139, of which $30,852,772 related to appreciated investment securities and $33,569,911 related to depreciated investment securities. Page 3 Notes to the Schedule of Investments (Unaudited) Security valuation Security Valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques.  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs 4 reflect the Trusts Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Totals Equity Securities Financials $298,893,136 - - $298,893,136 Industrials 799,740 - - 799,740 Information Technology 604,422 - - 604,422 Fixed Income Securities Corporate Bonds - 541,998 - 541,998 Short-term Investments - 6,799,966 - 6,799,966 Totals Investments in Securities - Risk and uncertainties Sector risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. The concentration is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. 5 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
